Case 6:19-cv-01333-RBD-EJK Document 67 Filed 02/11/20 Page 1 of 3 PageID 1057




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    NICHIA CORPORATION,

                       Plaintiff,
                                                         Case No. 6:19-cv-01333-RBD-EJK
    v.

    LIGHTING SCIENCE GROUP CORP

                       Defendant.
                                                /

                AGREED MOTION TO CONTINUE HEARING SET FOR
            FEBRUARY 20, 2020 AND MEMORANDUM OF LAW IN SUPPORT

           Defendant respectfully moves to continue the Motion and Rule 16 Discovery

   Conference Hearing currently set for February 20, 2020 (D.E. 60), and as grounds therefore

   states as follows:

           1.      On Friday, February 7, 2020, the Court set a hearing for February 20, 2020, at

   1:30 PM, on Plaintiff’s Motion to Strike Defendant’s Non-Infringement Disclosures (D.E. 52,

   “Motion to Strike”) and a Rule 16 Discovery Conference Hearing.

           2.      Defendant has opposed the Motion to Strike (D.E. 56); but Defendant’s counsel

   of record have a previous engagement on the on the afternoon of February 20, 2020. At the

   time of the scheduled hearing, Defendant’s counsel is hosting and presenting a Continue Legal

   Education program for the Central Florida Chapter of the Association of Corporate Counsel

   (“ACC”). The date of this event was selected in December 2019. The event has been

   advertised multiple times; and, as of this week, 50 inhouse counsel have RSVP’d to attend.

           3.      On Monday, February 10, 2020, Defendant’s counsel meet and conferred with

   Plaintiff’s counsel regarding the relief requested in this motion. Today, Tuesday, February 11,




   ACTIVE 48634185v1
Case 6:19-cv-01333-RBD-EJK Document 67 Filed 02/11/20 Page 2 of 3 PageID 1058




   2020, Plaintiff’s counsel indicated that Plaintiff does not oppose the relief requested in this

   motion. Plaintiff’s and Defendant’s counsel also discussed alternate dates for the scheduled

   hearing. Both Plaintiff’s and Defendant’s counsel have indicated availability for a continued

   hearing on the afternoon of March 4, 2020, anytime on March 5, 2020, and anytime on March

   6, 2020.

           4.      For the reasons described above, Defendant asks the Court to grant this motion

   and continue the scheduled hearing to a date convenient to the Court.

           5.      Plaintiff’s counsel has indicated Plaintiff will not oppose this motion. Thus, it

   is clear that Plaintiff will not be unduly prejudiced by the requested continuance.

           6.      Pursuant to Fed. R. Civ. P. 6 and 16(b), this Motion is not made for any purpose

   of delay and for the reasons stated above good cause exists for the requested extension.

           WHEREFORE, Defendant respectfully requests that the Court grant this motion and

   continue the scheduled hearing to a date convenient to the Court.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

           Pursuant to Local Rule 3.01(g), I certify that I have met and conferred with Plaintiff’s

   Counsel who have indicated that Plaintiff will not oppose the relief requested by this motion.

                                                    Respectfully submitted,

                                                    s/Joshua R. Brown____________
                                                    Joshua R. Brown, B.C.S.
                                                    Florida Bar No. 826391
                                                    brownjr@gtlaw.com
                                                    GREENBERG TRAURIG, P.A.
                                                    450 South Orange Ave., Suite 650
                                                    Orlando, FL 32801
                                                    Telephone: (407) 420-1000
                                                    Facsimile: (407) 841-1295
                                                    Attorneys for Defendant


                                                   2
   ACTIVE 48634185v1
Case 6:19-cv-01333-RBD-EJK Document 67 Filed 02/11/20 Page 3 of 3 PageID 1059




                                 CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing has been

   furnished, electronically, through the CM/ECF system, to all counsel of record on February 11,

   2020.

                                                     s/Joshua R. Brown_____________
                                                     Joshua R. Brown




                                                 3
   ACTIVE 48634185v1
